DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: In line 10, the recitation “bases” should be “base”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Similar appliances and hinges to those claimed are found in prior art references US 6,766,563 B2 (Lee), US 3,001,226 A (Squire), and KR 10-1653316 B1 (Park). Such prior art references include a box housing with an upward opening. The breaker strip 13 in Squire is similar to the claimed “opening frame”. The references include structure(s) that may be interpreted as the claimed “mounting base”, in that said structure(s) are configured to mount the hinge.
None of the aforementioned references include the claimed “mounting port”, “guide grooves”, and having the opening frame abut the mounting base as set forth in the independent claims. 
One prior art reference, US 2012/0037642 A1 (Sun), shows mounting a hinge at a mounting port. However, it is not obvious to combine Sun and one or more of Lee, Squire, and Park in a manner that meets the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637